Citation Nr: 1632841	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right upper extremity prior to May 1, 2014.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity throughout the appeal period.

3.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the left upper extremity prior to May 1, 2014.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity throughout the appeal period.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973, and March 1986 to April 1994.

This decision comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the October 2009 rating decision, the VA RO granted service connection with a noncompensable initial evaluation for peripheral neuropathy of the right and left upper extremities, and the right and left lower extremities.  In the Veteran's February 2010 notice of disagreement, the Veteran challenged the initial evaluations for each disability.  The RO continued the noncompensable initial evaluations in a June 2010 statement of the case, and the Veteran perfected an appeal on each issue in July 2010.  

In a November 2010 rating decision, the RO granted a 10 percent evaluation for peripheral neuropathy of the right and left lower extremities.  In January 2011, the Veteran submitted a statement withdrawing his appeal for entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the lower extremities.  See Jan. 3, 2011, VA Form 21-4138, Statement in Support of Claim.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Accordingly, the Board finds that the issues of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the lower extremities are withdrawn. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for rectal arterial bleeding was also withdrawn by the Veteran.  See March 2010 VA Form 21-4138.



FINDINGS OF FACT

1. Prior to May, 1, 2014, the Veteran's peripheral neuropathy of the right upper extremity most nearly approximated mild incomplete paralysis.

2. Since May 1, 2014, the Veteran's peripheral neuropathy of the left upper extremity most nearly approximated mild incomplete paralysis.

3. Prior to May, 1, 2014, the Veteran's peripheral neuropathy of the right upper extremity most nearly approximated mild incomplete paralysis.

4. Since May 1, 2014, the Veteran's peripheral neuropathy of the left upper extremity most nearly approximated mild incomplete paralysis.


CONCLUSIONS OF LAW

1. Prior to May, 1, 2014, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8614.

2. Throughout the appeal period, the criteria for a rating of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8614

3. Prior to May, 1, 2014, an initial rating of 20 percent for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8614.

4. Throughout the appeal period, a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8614.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Moreover, as service connection, initial ratings, and effective dates have been assigned with regard to the claims remaining on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's VA medical records.  VA provided the Veteran with examinations in September 2009 and May 2014.  For the reasons indicated in the discussion below, the examinations are adequate for rating purposes.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board will therefore proceed to the merits of the appeal.

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, staged ratings may be assigned for separate periods of time based on the facts found, as has been done in this case.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 20 percent separate rating for each issue on appeal.

Initially, service connection was assigned a noncompensable evaluation for peripheral neuropathy of the right and left upper extremities, as secondary to service-connected diabetes mellitus prior to May 1, 2014, rated under Diagnostic Code 7913.  A noncompensable evaluation was assigned because there was no evidence of incomplete paralysis involving the radicular muscles which was mild and would warrant a higher rating of 20 percent.  Therefore, because a noncompensable disability rating was assigned, peripheral neuropathy of the right and left upper extremities was considered part of the diabetic mellitus under diagnostic code 7913.

From May 1, 2014, the Veteran's peripheral neuropathy of the right and left upper extremities was granted separate evaluations of 20 percent under Diagnostic Code 8614, for neuritis, which is rated with Diagnostic Code 8514, which contemplates impairment of the musculospiral (radial) nerve.  The evidence reflects that the Veteran is right-handed; accordingly, his left upper extremity is his minor extremity, and his right upper extremity is his major (dominant) extremity.  For the minor (non-dominant) extremity, 20, 20, and 40 percent ratings are warranted for mild, moderate, or severe incomplete paralysis.  For the major (dominant) extremity, 20, 30, and 50 percent ratings are warranted for mild, moderate, or severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8614.

Analysis

Prior to May 1, 2014, the Board finds that the Veteran's right and left upper extremity disability more nearly approximated separate 20 percent disability ratings.
The pertinent evidence from the period on appeal consists of the two VA examination reports from September 2009 and May 2014.  The September 2009 report reflects that the Veteran experienced burning, pain, and numbness of the upper right and left extremities to include the fingers and finger tips.  On examination there was normal sensation of the bilateral hands.  The Veteran's strength, grip, and shoulder shrug were normal.  Reflexes were within normal limits and extremities were warm to touch.  No muscle atrophy or trophic changes were noted.  The Veteran denied any loss of function or flare-ups.  The examiner diagnosed bilateral peripheral neuropathy, secondary to diabetes mellitus.

An April 2010 private treatment record indicates the Veteran presented with complaints of paresthesia of his bilateral hands.

The May 2014 VA examination report reflects diagnosis of bilateral upper extremity neuropathy.  The Veteran reported bilateral hand symptoms to include swelling and twitching for the past two years.  The examiner addressed an April 2014 treatment record which also notes reported symptoms of twitching and shaking.  His fingers also move while the arm and entire hand does not move.  He also experienced mild, intermittent pain, paresthesias and/or dysesthesias, and numbness of the upper extremities.  On examination, the Veteran's muscle strength, grip, and shoulder shrug were normal.  Reflexes were within normal limits and extremities were warm to touch.  No muscle atrophy or trophic changes were noted.  The radial nerve and median nerve were normal and the ulnar nerve of the right and left upper extremities was noted to have mild incomplete paralysis.  The examiner specifically found that the Veteran experienced mild incomplete paralysis of the ulnar nerves. 

VA treatment records from Altoona VA Medical Center (VAMC) from January 2009 to May 2014 are associated with the claims file.  An April 2014 VA treatment record notes that the Veteran presented with twitching and shaking hands.  He reported that his fingers just move and the arm and entire hand will not move.  A consult to neurology was established and in May 2014 the Veteran was provisionally diagnosed with tremors.

Based on the evidence as described, the Board finds that 20 percent separate ratings for the right and left upper peripheral neuropathy, and no higher, is warranted for the entire period on appeal.  The Veteran's symptoms during this period consisted of numbness, pain, paresthesias and/or dysesthesias, and incomplete paralysis of the ulnar nerves.  While the September 2009 VA examiner did not characterize the severity of the Veteran's incomplete paralysis of the right and left upper extremities as mild, moderate, or severe, the Board finds that his symptoms more closely present as similar to those reported during the May 2014 VA examination and as reflected in the Veteran's medical treatment records during the appeal period, as mild in nature.  

As described above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Here, the Veteran complained of numbness and had normal sensation in the upper extremities.  No loss of strength, muscle, grip, wrist extension, or reflexes were noted.  Additionally, the May 2014 VA examination report reflects that the Veteran's symptoms in his upper extremities to include intermittent pain, paresthesias and/or dysesthesias, and numbness were characterized as mild.  The Board notes that an examiner's characterization of the degree of impairment is not binding on the Board.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Taken as a whole, however, the evidence reflects that there was peripheral neuropathy of the upper extremities that was mild and not moderate throughout the appeal period.  An initial rating of 20 percent is therefore warranted for peripheral neuropathy of the right and left upper extremities is therefore warranted from June 22, 2009, the effective date of the grant of service connection for these disabilities to May 1, 2014.  A rating higher than 20 percent is not, however, warranted at any time during the appeal period.  As the preponderance of the evidence is against a rating higher than 20 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The criteria in DC 8614 of mild, moderate, or severe incomplete paralysis are broad enough to encompass all of the symptoms of the Veteran's upper extremity peripheral neuropathy.  Consequently, the Board need not consider whether there was marked interference with employment or frequent hospitalization.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.



ORDER

An initial 20 percent rating for peripheral neuropathy of the right upper extremity, is granted prior to May 1, 2014, subject to the laws and regulations governing the award of compensation benefits.

A rating higher than 20 percent for peripheral neuropathy of the right upper extremity throughout the appeal period is denied.

An initial 20 percent rating for peripheral neuropathy of the left upper extremity, is granted prior to May 1, 2014, subject to the laws and regulations governing the award of compensation benefits.

A rating higher than 20 percent for peripheral neuropathy of the left upper extremity throughout the appeal period is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


